FLETCHER, Judge.
Craig B. Dasher petitions for a belated appeal from an order denying postconviction relief pursuant to Florida Rule of Criminal Procedure 3.800. We grant the belated appeal, and reverse and remand for reconsideration of Dasher’s sentence in light of Heggs v. State, 759 So.2d 620 (Fla.2000), and progeny.
On the face of the record it would appear that the sentence imposed pursuant to Dasher’s guilty plea was fashioned with reference to the unconstitutional 1995 sentencing guidelines. See Sentencing Transcript, State’s Appendix F at 8, 9, 10, 11, 14, 15. We discern nothing in the record to indicate that the plea was a departure from the 1995 guidelines, or whether the sentence imposed could have been imposed under the 1994 guidelines. We therefore remand to the trial court to determine under what circumstances the sentence was imposed. If, upon the lower court’s reconsideration of the record, it becomes evident that the plea was negotiated outside the guidelines, or that the sentence *557could have been imposed under the 1994 guidelines, then the defendant is not entitled to relief under Heggs.
Reversed and remanded.